
	
		I
		112th CONGRESS
		1st Session
		H. R. 1806
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2011
			Mr. Guinta introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Endangered Species Act of 1973 to provide
		  that Bluefin tuna may not be treated as an endangered species or threatened
		  species.
	
	
		1.Short titleThis Act may be cited as the
			 Bluefin Tuna Fishermen Employment
			 Preservation Act.
		2.Prohibiting treatment
			 of Bluefin tuna as an endangered species or threatened speciesSection 4(a) of the Endangered Species Act
			 of 1973 is amended by adding at the end the following new paragraph:
			
				(4)The Bluefin tuna may not be treated as an
				endangered species or threatened species under this
				Act.
				.
		
